Case 4:10-cr-00020-ALM-CAN Document 58 Filed 12/10/20 Page 1 of 9 PageID #: 484




                           United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

 UNITED STATES OF AMERICA                       §
                                                §
 v.                                             §      Case Number: 4:10-CR-20
                                                §
  JAMES OSCAR JONES                             §

                            MEMORANDUM OPINION & ORDER

        Pending before the Court is Defendant’s Motion [for] Compassionate Release/Reduction

 in Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Dkt. #50). The Government has responded

 that it does not oppose Defendant’s request to be released and to serve the remainder of his

 sentence through home confinement (Dkt. #55). The Court, having considered the motion, the

 response, reply, the supplements, the record, and the applicable law, finds that the motion should

 be GRANTED.

                                          I. BACKGROUND

        On February 24, 2010, Defendant pleaded guilty to the offense of Mailing, Transportation,

 and Shipping of Child Pornography all in violation of 18 U.S.C. § 2252A(a)(1). Defendant was

 sentenced to 168 months (Dkt. #34). Defendant is housed at the Ashland Federal Correctional

 Institution in Ashland, Kentucky.

        Defendant submitted a request for compassionate release and/or home confinement to his

 warden in April 2020 asserting that he was 79 years old and had served more than 75% of his

 sentence. The warden denied the request based on his inability to qualify for Cares Act release

 due to his offense of conviction.

        On November 12, 2020, Defendant filed his current motion for release (Dkt. #50). His

 motion argues that he suffers from medical conditions, including “heart conditions, possible stroke,



                                                 -1-
Case 4:10-cr-00020-ALM-CAN Document 58 Filed 12/10/20 Page 2 of 9 PageID #: 485




 chronic lymphonic (sic) leukemia,” and that combined with his age, he is “more vulnerable to

 COVID-19 than the average citizen.”

                                         II. DISCUSSION

        A judgment of conviction imposing a sentence of imprisonment “constitutes a final

 judgment and may not be modified by a district court except in limited circumstances.” Dillon v.

 United States, 560 U.S. 817, 824, 130 S.Ct. 2683, 177 L.Ed.2d 271 (2010) (quoting 18 U.S.C. §

 3582(b)); see also 18 U.S.C. § 3582(c). One such circumstance, invoked by Defendant, arises from

 18 U.S.C. § 3582(c)(1)(A)(i), which authorizes a district court to reduce a term of imprisonment

 when “extraordinary and compelling reasons” for a reduction exist that are “consistent with

 applicable policy statements issued by the Sentencing Commission,” and other procedural and

 substantive requirements are met. 18 U.S.C. § 3582(c)(1)(A).

        Defendant has met section 3582(c)(1)(A)’s exhaustion requirement and Defendant has met

 the statute’s requirement that “extraordinary and compelling reasons” exist “consistent with

 applicable policy statements issued by the Sentencing Commission,” warranting a reduction of his

 sentence.

 A. Defendant Has Met Section 3582(c)(1)(A)’s Exhaustion Requirement.

        Defendant’s compassionate-release motion may be considered only if he first meets section

 3582(c)(1)(A)’s exhaustion requirement. The statute provides that a court may not consider any

 modification to a defendant’s sentence under section 3582(c)(1)(A)(i) unless a motion for such a

 modification is properly made by the Director of the BOP or by a defendant who has fully

 exhausted his or her administrative remedies. 18 U.S.C. § 3582(c)(1)(A). The Director of the BOP

 may request a sentence reduction in court at any time. Id. A defendant may also make such a




                                               -2-
Case 4:10-cr-00020-ALM-CAN Document 58 Filed 12/10/20 Page 3 of 9 PageID #: 486




 request but only after fully exhausting remedies within the BOP or after 30 days have passed since

 he or she sought administrative remedies. Id. 1

         Defendant submitted a request regarding his release, based on concerns relating to COVID-

 19 and his various medical conditions, to his warden in April 2020 and the warden denied the

 request. Defendant has, therefore, met section 3582(c)(1)(A)’s exhaustion requirement.

 B. Defendant Has Met Section 3582(c)(1)(A)’s Requirements for Sentence Modification.

         1. Defendant must meet section 3582(c)(1)(A)’s requirement that “extraordinary and
         compelling reasons” exist “consistent with applicable policy statements issued by the
         Sentencing Commission,” warranting a reduction of his sentence.

         Under section 3582(c)(1)(A)(i), a district court may grant a sentence reduction if it finds

 that (1) “extraordinary and compelling reasons warrant such a reduction,” (2) “such a reduction is

 consistent with applicable policy statements issued by the Sentencing Commission,” and (3) such

 a reduction is appropriate “after considering the factors set forth in [18 U.S.C. § 3553(a)] to the

 extent that they are applicable.” 18 U.S.C. § 3582(c)(1)(A).

         Congress did not define what constitutes “extraordinary and compelling reasons” for a

 sentence reduction under section 3582(c)(1)(A), but rather delegated that authority to the

 Sentencing Commission. In 28 U.S.C. § 994(a)(2), Congress granted the Commission broad

 authority to promulgate “general policy statements regarding application of the guidelines or any

 other aspect of sentencing or sentence implementation that in the view of the Commission would

 further the purposes set forth in [18 U.S.C. § 3553(a)(2)].” And, as particularly relevant here, in

 28 U.S.C. § 994(t), “Congress instructed the Commission to ‘describe what should be considered

 extraordinary and compelling reasons for sentence reduction [under section 3582(c)(1)(A)],



         1
           In 2018, Congress passed the First Step Act, Pub. L. 115-391, 132 Stat. 5194, which, among other
 things, amended 18 U.S.C. § 3582(c)(1)(A) to permit a defendant, in addition to the Director of the BOP,
 to move for a sentence reduction.


                                                    -3-
Case 4:10-cr-00020-ALM-CAN Document 58 Filed 12/10/20 Page 4 of 9 PageID #: 487




 including the criteria to be applied and a list of specific examples.’” United States v. Garcia, 655

 F.3d 426, 435 (5th Cir. 2011) (quoting 28 U.S.C. § 994(t)).

        The Commission’s policy statements, issued under 28 U.S.C. § 994(t), are binding

 concerning what should be considered extraordinary and compelling reasons for sentence

 reduction under 18 U.S.C. § 3582(c)(1)(A). As the Fifth Circuit has explained, “a common sense

 reading” of section 3582(c)(1)(A)’s phrase that a sentence reduction must be “consistent with

 applicable policy statements issued by the Sentencing Commission,” is that, “regardless of whether

 Congress wanted [the Commission’s] policy statements to be binding in the sentencing context, it

 wished them to be binding in § 3582(c) proceedings.” Id. “If a sentence reduction is inconsistent

 with a policy statement, it would violate § 3582(c)’s directive, so policy statements must be

 binding.” Id.; see also Dillon, 560 U.S. at 827 (explaining that the Commission’s pertinent policy

 statements are binding on courts where 18 U.S.C. § 3582(c)(2)—using the same language as

 section 3582(c)(1)(A)—permits a sentencing reduction based on a retroactive guidelines

 amendment only if “such a reduction is consistent with applicable policy statements issued by the

 Sentencing Commission”).

        Thus, Defendant cannot obtain a sentence reduction under section 3582(c)(1)(A) merely

 by asserting reasons that he, or for that matter this Court, might believe are sufficiently

 “extraordinary and compelling” to justify a sentence reduction. Instead, under the plain text of 18

 U.S.C. § 3582(c)(1)(A) and 28 U.S.C. § 994(t), as well as controlling precedent, Defendant’s

 proffered reasons must be consistent with the Sentencing Commission’s applicable policy

 statement concerning what should be considered extraordinary and compelling reasons for a

 sentence reduction under section 3582(c)(1)(A).




                                                 -4-
Case 4:10-cr-00020-ALM-CAN Document 58 Filed 12/10/20 Page 5 of 9 PageID #: 488




         2. Defendant satisfies section 3582(c)(1)(A) because his alleged “extraordinary and
         compelling reasons” for sentence reduction are “consistent with applicable policy
         statements issued by the Sentencing Commission.”

         Defendant’s compassionate-release motion asserts multiple grounds including his assertion

 that the risks to his health associated with COVID-19, coupled with his existing medical conditions

 constitute extraordinary and compelling reasons to reduce his sentence. Defendant’s assertion

 based upon COVID-19 fails because it is untethered to the Sentencing Commission’s binding

 applicable policy statement in section 1B1.13 of the Sentencing Guidelines. Section 1B1.13

 describes what will be considered “extraordinary and compelling reasons” for sentence reduction

 under section 3582(c)(1)(A)(i) and provides no basis for a reduction based on COVID-19.

         Section 1B1.13 allows a sentence reduction for “extraordinary and compelling reasons”

 only if the reasons are “consistent with this policy statement.” U.S.S.G. § 1B1.13(1)(A), (3). 2

 Application note 1 to the policy statement explains that “extraordinary and compelling reasons

 exist under any of the circumstances set forth below,” which include only: (a) a defendant suffering

 from a terminal illness or other medical condition “that substantially diminishes the ability of the

 defendant to provide self-care within the environment of a correctional facility and from which he

 or she is not expected to recover”; (b) a defendant at least 65 years old who “is experiencing a

 serious deterioration in physical or mental health because of the aging process” and “has served at

 least 10 years or 75 percent of his or her term of imprisonment, whichever is less”; (c) a defendant

 who has minor children without a caregiver or with an incapacitated spouse or partner who needs

 the defendant to be the caregiver; or (d) “[a]s determined by the Director of the Bureau of Prisons,


         2
           The policy statement is binding under the express terms of section 3582(c)(1)(A), and because it
 concerns only possible sentence reductions, not increases, it is not subject to the rule of United States v.
 Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). See Dillon, 560 U.S. at 824–28 (rejecting
 the proposed application of Booker in the related context of a proceeding under section 3582(c)(2)); United
 States v. Doublin, 572 F.3d 235, 237–39 (5th Cir. 2009) (rejecting application of Booker to sentence
 reductions under 18 U.S.C. § 3582).


                                                     -5-
Case 4:10-cr-00020-ALM-CAN Document 58 Filed 12/10/20 Page 6 of 9 PageID #: 489




 . . . an extraordinary and compelling reason other than, or in combination with, the [above]

 reasons.” Id., comment. (n.1(A)–(D)).

         Consistent with the application note, the BOP has issued Program Statement 5050.50 (“PS

 5050.50”), which describes the BOP’s consideration of compassionate-release requests. PS

 5050.50, which was amended effective January 17, 2019, following the passage of the First Step

 Act, sets forth in detail the BOP’s definition of circumstances that may support a request for

 compassionate release, limited to the same bases identified by the Commission: serious medical

 conditions, advanced age, and family circumstances. 3 See PS 5050.50 ¶¶ 3–6.

         Neither the Commission’s policy statement nor PS 5050.50 provide a basis for

 compassionate release based on Defendant’s COVID-19 concerns. Instead, the grounds for release

 are limited to individual circumstances involving health, age, family responsibilities, and other

 reasons as determined by the Director of the BOP. For this reason, courts have concluded that an

 inmate’s concerns about risks associated with the spread of COVID-19 are not consistent with the

 policy statement of the Commission as required by section 3582(c)(1)(A). See, e.g., United States

 v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (explaining that “the mere existence of COVID-19 in

 society and the possibility that it may spread to a particular prison alone cannot independently

 justify compassionate release, especially considering BOP’s statutory role, and its extensive and

 professional efforts to curtail the virus’s spread”); United States v. Eberhart, No. 13-CR-313-PJH-

 1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“General concerns about possible exposure




         3
          PS 5050.50 also requires consideration of a list of nonexclusive factors: “the defendant’s criminal
 and personal history, nature of his offense, disciplinary infractions, length of sentence and amount of time
 served, current age and age at the time of offense and sentencing, release plans, and ‘[w]hether release
 would minimize the severity of the offense.’” United States v. Saldana, 807 F. App’x 816, 819 (10th Cir.
 2020) (quoting PS 5050.50 ¶ 7).


                                                     -6-
Case 4:10-cr-00020-ALM-CAN Document 58 Filed 12/10/20 Page 7 of 9 PageID #: 490




 to COVID-19 do not meet the criteria for extraordinary and compelling reasons for a reduction in

 sentence set forth in the Sentencing Commission’s policy statement.”).

        Because Defendant’s compassionate-release motion seeks a sentence reduction based on

 alleged “extraordinary and compelling reasons” that are not “consistent with applicable policy

 statements issued by the Sentencing Commission,” he fails to meet the requirements of section

 3582(c)(1)(A)(i) as it relates to COVID-19.

        Although COVID-19 is not a basis for a sentence reduction, Defendant does assert that he

 is over 65 years old who “is experiencing a serious deterioration in physical or mental health

 because of the aging process” and “has served at least 10 years or 75 percent of his or her term of

 imprisonment, whichever is less.” The Court finds that Defendant meets this requirement.

        Defendant was in treatment for chronic lymphoid leukemia (“CLL”) at the time of his

 sentencing and he has received quarterly testing and treatment at a private cancer center throughout

 his term of incarceration.    During his incarceration, his condition has been well-managed.

 However, throughout 2020, Defendant’s white blood cell counts have continued to rise, requiring

 increased medical monitoring. In in September 2020, Defendant reported symptoms consistent

 with having suffered a heart attack. While testing did not identify any evidence of congestive heart

 failure, BOP continued treating Defendant to prevent any future heart attacks. On October 1, 2020,

 Defendant presented with stroke-like symptoms (both physical and verbal), requiring

 hospitalization and further testing. Most recently, on November 17, 2020, Defendant presented

 with edema of his lower extremities and difficulty “expressing himself.” The treating physician

 noted that Defendant appeared to struggle with his memory and was slow to respond to

 questioning. Suspecting possible dementia, Defendant has been referred for further neurological

 and psychological testing.




                                                 -7-
Case 4:10-cr-00020-ALM-CAN Document 58 Filed 12/10/20 Page 8 of 9 PageID #: 491




        Based upon this extensive medical record, Defendant suffers from significant medical

 issues, which seem to be progressing.       These conditions constitute an “extraordinary and

 compelling” reason for releasing him to home confinement because they substantially diminish

 Defendant ‘s ability to provide self-care while incarcerated. And even if Defendant were able to

 provide a minimum level of self-care, Defendant is 79-years and has served almost 11 years within

 the BOP—90% of his statutory time served. The combination of Defendant’s age, term served,

 and medical conditions that have resulted in “a serious deterioration in physical or mental health

 because of the aging process,” present extraordinary and compelling reasons for a sentence

 reduction under § 3582(c).

        Since Defendant’s meets the section 3582(c)(1)(A)’s requirements, the Court needs to

 address whether the applicable 18 U.S.C. § 3553(a) factors support a sentence reduction. The

 Court finds that the weighing these factors supports a sentence reduction. Defendant is a 79-year-

 old man who served approximately 11 years of his sentence. Although the Court acknowledges

 the severity of his crime and does not minimize it, there is no evidence that Defendant ever

 communicated with a child or that he abused a child. The Court acknowledges that Defendant’s

 current physical and neurological conditions mitigate the threat he currently poses to the

 community. The Court believes that there are conditions that make release possible. The Court

 also finds that Defendant be released to home confinement, rather than to time served.

                                         III. CONCLUSION

        It   is   therefore   ORDERED       that     Defendant’s   Motion   [for]   Compassionate

 Release/Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Dkt. #50) is

 GRANTED.




                                                   -8-
    Case 4:10-cr-00020-ALM-CAN Document 58 Filed 12/10/20 Page 9 of 9 PageID #: 492




              It is further ORDERED that the Defendant be released to reside for the first 180 days in a

     residential re-entry center or until an appropriate residence is found, upon the first available

     vacancy. All subsistence fees are waived. Defendant is to obey the rules of that facility and

     acknowledge in writing receipt of such rules. Defendant shall remain in custody for a period of

     thirty (30) days to allow the probation office time to secure Defendant’s placement at a halfway

     house.

              It is further ORDERED that upon his release from custody of the Bureau of Prisons, the

     Defendant shall begin serving the 5-year term of supervised release previously imposed with all

     of the conditions previously imposed. These prior special conditions include that the Defendant

     shall not have contact of any kind with children under the age of 18 unless supervised by an adult

.    approved by the probation officer as well as limiting Defendant’s access to internet-accessible

     devices.

              It is further ORDERED that Defendant, upon release, maintain a 14-day quarantine.

              IT IS SO ORDERED.

              SIGNED this 10th day of December, 2020.




                                            ___________________________________
                                            AMOS L. MAZZANT
                                            UNITED STATES DISTRICT JUDGE




                                                     -9-
